DETAILED ACTION
Applicant's response to the Office Non-Final Action filed on 12/27/2021 is acknowledged.
Applicant amended claims 26, 27, 29, 37, 39, 40, 46, 47, and 49.
Applicant cancelled claim 38.

Allowable Subject Matter
Claims 26-37and 39-50 are allowed. The following is an examiner’s statement of reasons for allowance: Claim 26 would be allowable because a closest prior art, Chen et al. (US 2013/0099282), discloses the second fin portion 224 (Fig. 12) comprising: a first sub-portion (lower portion of 224 not covered by 232 in Fig. 12) and a second sub-portion (upper portion of 224 not covered by 232 in Fig. 12) which each adjoin the first fin portion 216 (Fig. 12); and a dielectric 218 (Fig. 12, paragraph 0020) adjoins each of, the first semiconductor material of the first fin portion 216 (Fig. 12) and the third semiconductor material (see paragraph 0023, wherein “a type III/V material such as InAs, InGaAs, InGaSb, InP, AlSb, and the like”) of the semiconductor body (portion of 224 covered by 232 in Fig. 12) but fails to teach a dielectric in the region which extends between the first sub-portion and the second sub-portion, wherein the dielectric is between, and adjoins each of, the first semiconductor material of the first fin portion and the third semiconductor material of the semiconductor body. Additionally, the prior art does not teach or suggest an integrated circuit (IC) device for communicating a signal, the IC device comprising: the second fin portion comprising: a first sub-portion and a second sub-portion; wherein a dielectric in the region which extends between the first sub-portion and the second sub-portion, wherein the dielectric is between, and adjoins each of, the first semiconductor material of the first fin portion and the third semiconductor material of the semiconductor body in combination with other elements of claim 26.
In addition, claim 37 would be allowable because a closest prior art, Chen et al. (US 2013/0099282), discloses forming a first portion (lower portion of 216 in Fig. 4, paragraph 0016) 
Furthermore, claim 46 would be allowable because a closest prior art, Cheng et al. (US 2016/0190238), discloses the second fin portion 240 (Fig. 4) comprising: a first sub-portion (lower portion of 240 not covered by 250 in Fig. 2J) and a second sub-portion (upper portion of 240 not covered by 250 in Fig. 2J); and a dielectric 230 (Fig. 4, paragraph 0021) but fails to disclose a dielectric in the region which extends between the first sub-portion and the second sub-portion; and a gate dielectric of the device, wherein the gate dielectric adjoins the semiconductor body and the dielectric, wherein a portion of the semiconductor body is between respective portions of the gate dielectric and the dielectric. Additionally, the prior art does not teach or suggest a system comprising: an integrated circuit (IC) device for communicating a signal, the IC device comprising: a gate dielectric of the device, wherein the gate dielectric adjoins the semiconductor body and the dielectric, wherein a portion of the semiconductor body is between respective portions of the gate dielectric and the dielectric in combination with other 

A closest prior art, Chen et al. (US 2013/0099282), discloses an integrated circuit (IC) device for communicating a signal, the IC device comprising: a fin structure (216, 218, and 224 in Fig. 12) comprising: a first fin portion 216 (Fig. 12, paragraph 0017) comprising a first semiconductor material (see paragraph 0017, wherein “AlAs, AlAs/Ge, InP, In(Ga)As, InAs, and InSb”); and a second fin portion 224 (Fig. 12, paragraph 0023) on the first fin portion 216 (Fig. 12), the second fin portion 224 (Fig. 12) comprising: a first sub-portion (lower portion of 224 not covered by 232 in Fig. 12) and a second sub-portion (upper portion of 224 not covered by 232 in Fig. 12) which each adjoin the first fin portion 216 (Fig. 12), wherein the first sub-portion (lower portion of 224 not covered by 232 in Fig. 12) and the second sub-portion (upper portion of 224 not covered by 232 in Fig. 12) comprise a second semiconductor material (see paragraph 0023, wherein “a type III/V material such as InAs, InGaAs, InGaSb, InP, AlSb, and the like”); a semiconductor body (portion of 224 covered by 232 in Fig. 12) of a device, the semiconductor body (portion of 224 covered by 232 in Fig. 12) in a region which extends between the first sub-portion (lower portion of 224 not covered by 232 in Fig. 12) and the second sub-portion (upper portion of 224 not covered by 232 in Fig. 12), the semiconductor body (portion of 224 covered by 232 in Fig. 12) comprising a third semiconductor material (see paragraph 0023, wherein “a type III/V material such as InAs, InGaAs, InGaSb, InP, AlSb, and the like”) other than the first semiconductor material (see paragraph 0017, wherein “AlAs, AlAs/Ge, InP, In(Ga)As, InAs, and InSb”); and a dielectric 218 (Fig. 12, paragraph 0020), wherein the dielectric is between, and adjoins each of, the first semiconductor material of the first fin portion 216 (Fig. 12) and the third semiconductor material (see paragraph 0023, wherein “a type III/V material such as InAs, InGaAs, InGaSb, InP, AlSb, and the like”) of the semiconductor body (portion of 224 covered by 232 in Fig. 12); and a gate dielectric 230 (Fig. 12, paragraph 0026) of the device, wherein the gate dielectric 230 (Fig. 12) adjoins the semiconductor body (portion of 224 covered by 232 in 
In addition, a closest prior art, Chen et al. (US 2013/0099282), discloses a method for fabricating an integrated circuit, the method comprising: forming a first portion (lower portion of 216 in Fig. 4, paragraph 0016) of a fin structure (216, 218, and 224 in Fig. 12), the first portion (lower portion of 216 in Fig. 4) comprising a first semiconductor material (see paragraph 0017, wherein “AlAs, AlAs/Ge, InP, In(Ga)As, InAs, and InSb”); forming on the first portion (lower portion of 216 in Fig. 4) a second portion (upper portion of 216 in Fig. 4) of the fin structure; etching (see Fig. 6 and paragraph 0019) the section (portion of 216 in Fig. 6) away from a region over the first portion 216 (Fig. 6); -3-Application No. 16/648,199Atty. Docket No. 01.AA3853-PCT-USResponse to Office Action of October 4, 2021Examiner Koo, Lamont B.depositing a dielectric 218 (Fig. 7, paragraph 0020) under the region; forming on the dielectric 218 (Fig. 12) a semiconductor body (portion of 224 under 232 in Fig. 9, paragraph 0023) of a device, the semiconductor body comprising a second semiconductor material (see paragraph 0023, wherein “a type III/V material such as InAs, InGaAs, InGaSb, InP, AlSb, and the like”) other than the first semiconductor material (see paragraph 0017, wherein “AlAs, AlAs/Ge, InP, In(Ga)As, InAs, and InSb”) but fails to teach forming a dummy gate which extends over a section of the second portion; wherein forming the semiconductor body comprises performing a first horizontal growth of an epitaxial material including the second semiconductor material, the first horizontal growth in a first direction from a first surface of the second portion; and replacing the dummy gate with a gate structure of the device as the context of claim 37. The other allowed claims each depend from one of these 
Furthermore, a closest prior art, Cheng et al. (US 2016/0190238), discloses a system comprising: an integrated circuit (IC) device 200 (Fig. 4, paragraph 0027; and see paragraph 0029, wherein “advanced computer products having a display”) for communicating a signal, the IC device comprising: a fin structure (235, 230, and 240 in Fig. 4) comprising: a first fin portion 235 (Fig. 4, paragraph 0023) comprising a first semiconductor material (see paragraph 0023, wherein “SiGe, Ge, or any other III-V materials”); and a second fin portion 240 (Fig. 4, paragraph 0024) on the first fin portion 235 (Fig. 4), the second fin portion 240 (Fig. 4) comprising: a first sub-portion (lower portion of 240 not covered by 250 in Fig. 2J) and a second sub-portion (upper portion of 240 not covered by 250 in Fig. 2J) which each adjoin the first fin portion (lower portion of 240 not covered by 250 in Fig. 2J), wherein the first sub-portion and the second sub-portion comprise a second semiconductor material (see paragraph 0024, wherein “Ge, strained-Si, or other III-V materials”); a semiconductor body (portion of 240 covered by 250 in Fig. 2J) of a device, the semiconductor body (portion of 240 covered by 250 in Fig. 2J) in a region which extends between the first sub-portion (lower portion of 240 not covered by 250 in Fig. 2J) and the second sub-portion (upper portion of 240 not covered by 250 in Fig. 2J), the semiconductor body comprising a third semiconductor material (see paragraph 0024, wherein “Ge, strained-Si, or other III-V materials”) other than the first semiconductor material (see paragraph 0023, wherein “SiGe, Ge, or any other III-V materials”); and a dielectric 230 (Fig. 4, paragraph 0021), wherein the dielectric 230 (Fig. 4) is between, and adjoins each of, the first semiconductor material (see paragraph 0023, wherein “SiGe, Ge, or any other III-V materials”) of the first fin portion and the third semiconductor material (see paragraph 0024, wherein “Ge, strained-Si, or other III-V materials”) of the semiconductor body (portion of 240 covered by 250 in Fig. 2J); and a display device (see paragraph 0029, wherein “advanced computer products having a display”) coupled to the IC device, the display device to display an image based on a 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments with respect to the pending claims have been considered.  No issues remain outstanding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/L. K./
Examiner, Art Unit 2813

	



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813